Citation Nr: 0211088	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  99-10 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
including as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel
INTRODUCTION

The veteran served on active military duty from July 1974 to 
October 1975.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the Columbia, South Carolina, 
Regional Office (RO).

The Board notes that, at the aforementioned hearing, the 
veteran testified concerning several non-certified issues.  
He has filed separate claims for mouth ulcers, allergies, 
high cholesterol, hepatitis A, skin disorder, sinus disorder 
and post operative deviated nasal septum, which were denied 
by rating decision in July 2001, with notice of the decision 
that same month.  There is no disagreement with that action 
on file constituting a notice of disagreement.  Therefore, 
these matters are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran did not serve in or in the vicinity of 
Vietnam.

2.  The diabetes mellitus is not of service origin nor is it 
related to any incident of service.

3.  Diabetes mellitus was not shown during service or within 
1 year of separation from service.  It has not been 
established that the appellant had any significant exposure 
to herbicides during service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service nor may it be presumed to have been incurred during 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 
1991 and Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The record shows that the regulations were subsequently 
changed, effective July 2001, to include diabetes mellitus 
(Type 2) as a presumptive disease for veterans who were 
exposed to herbicides, and the veteran was notified of this 
revision in the July 2001 statement of the case (SOC).  The 
veteran was advised and notified of the criteria used to 
establish service connection for diabetes mellitus on a 
direct basis and as secondary to herbicide exposure in the 
July 2001 SOC.  The Board notes that this revision was 
subsequently codified effective in December 2001. 

In a claim for disability compensation, a medical examination 
for compensation claims must be conducted when the evidence 
shows that the claimant has a current disability that may be 
associated with the claimant's active service and there is 
insufficient medical evidence to make a decision on the 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001).  However, the 
Board holds that no VA examination is necessary to decide the 
current claim.  The veteran has claimed service connection 
for diabetes mellitus.  This disorder was not diagnosed in 
service and the appropriate system was evaluated as normal at 
separation.  The evidence of record includes medical 
evaluations and there is some evidence of a current 
disability.  However, no competent evidence linking diabetes 
mellitus to service has been presented, nor has any link even 
been suggested.  Thus, in the absence of evidence showing 
that any current disability may be associated with active 
service and due to the fact that there is sufficient evidence 
to make a decision on the claim, the Board may proceed to 
determine the merits of the claim without additional VA 
examination.

In June 2002, the veteran testified at a videoconference 
hearing before the undersigned Board Member.  Further, the RO 
collected medical records from all health care providers 
identified by the veteran.  He has not identified additional 
relevant evidence that has not already been sought and 
associated with the claims file.  The Board does not know of 
any additional relevant evidence, which is available.  Thus 
more specific notice is not needed and would be a waste of 
resources.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  Adjudication of this appeal, without 
referral to the RO for initial consideration under the new 
law, poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Therefore, 
the claim is ready to be reviewed on the merits.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2001).  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2001).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).

Some disabilities, including diabetes mellitus, may be 
presumed to have been incurred in service if demonstrated to 
a compensable degree within 1 year following qualifying 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992);  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Applicable criteria provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, shall be presumed to have 
been exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  The 
last date on which such a veteran shall be presumed to have 
been exposed to a herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) and 
the "Veterans Education and Benefits Expansion Act of 
2001," Pub L. No. 107-103, 115 Stat. 976 (2001).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Type II diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (defined as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e) (2001).

The veteran served on active duty in the from July 1974 to 
October 1975.  The Board finds that the evidence does not 
demonstrate that the veteran served in Vietnam nor is it 
contended otherwise.  Service personnel records show he 
served as a supply clerk at Fort Jackson.  In addition, he 
was awarded the National Defense Service Medal which is not 
indicative of service in Vietnam. 

The veteran seeks to establish service connection for adult 
onset diabetes mellitus on a presumptive basis, asserting 
that while serving at Fort Jackson his duties as a 
warehouseman required him to handle and transport 
barrels/drums containing chemicals, including Agent Orange.  
Attempts to obtain records of chemical spills have proved 
unsuccessful.  There is no evidence confirming herbicide 
exposure.  Further, there is certainly no evidence showing 
the type of exposure contemplated by the law.  The 
"exposure" as contemplated for Vietnam duty was based on 
broadcasting of the herbicide over vast areas.  It is not 
clear that "exposure" to some dust, without being spread 
over foliage is the type contemplated by the law.  Further, 
no competent medical evidence is on file to connect any in-
service occurrence or event with the onset of diabetes.  Thus 
service connection for diabetes on a presumptive basis 
pursuant to 38 U.S.C.A. § 1116 is not warranted.  However, 
this does not preclude the veteran from seeking service 
connection on a direct basis.

Service medical records reflect no complaints, treatment or 
diagnosis of diabetes mellitus.  Post service records show 
the veteran received treatment at VA and private facilities 
for various disorders between 1987 and 2001.  Of note is his 
"Agent Orange Examination" report dated in June 1993 which 
is negative for complaints, findings or treatment of diabetes 
mellitus.  The remaining records contain a clinical 
assessment of newly diagnosed AODM (adult onset diabetes 
mellitus) in October 2000.

In summary, there are no complaints, treatment or diagnosis 
of, or any other indication among the veteran's service 
medical records that he had the disease during service.  The 
first post service manifestation of diabetes mellitus is many 
years after service.  There is no medical evidence, which 
relates the currently diagnosed diabetes mellitus to military 
service.  For the reasons and bases set out above, the Board 
finds service connection for diabetes mellitus on either a 
presumptive basis, to include as the result of exposure to 
Agent Orange, or on a direct basis, is not warranted.

In addition, while the veteran is competent to testify as to 
symptomatology he has experienced, without medical expertise 
or training, he is not competent to offer a medical opinion 
as to diagnosis or causation.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (laypersons are not competent to render medical 
opinions).

The Board therefore finds that the preponderance of the 
evidence is against the claim for diabetes mellitus and that 
the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b) (West 1991 & Supp. 2001).


ORDER

Entitlement to service connection for diabetes mellitus, 
including as secondary to exposure to herbicides.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



